Name: Decision of the European Central Bank of 14Ã December 2009 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2009/29)
 Type: Decision
 Subject Matter: national accounts;  public finance and budget policy;  EU institutions and European civil service;  accounting
 Date Published: 2009-12-29

 29.12.2009 EN Official Journal of the European Union L 348/57 DECISION OF THE EUROPEAN CENTRAL BANK of 14 December 2009 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2009/29) (2009/1018/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 26.2 thereof, Whereas: (1) Decision ECB/2009/16 of 2 July 2009 on the implementation of the covered bond purchase programme (1) provides for the establishment of a programme for the purchase of covered bonds. The implementation of this programme requires further amendments to Decision ECB/2006/17 of 10 November 2006 on the annual accounts of the European Central Bank (2). (2) There is a need to specify the accounting treatment of outstanding claims arising from defaults of Eurosystem counterparties in the context of Eurosystem credit operations and of related assets, as well as the accounting treatment of provisions for counterparty risks arising from such operations. (3) Some further technical changes to Decision ECB/2006/17 are required. (4) Decision ECB/2006/17 needs to be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Decision ECB/2006/17 is amended as follows: 1. Article 7 is replaced by the following: Article 7 Provision for foreign exchange rate, interest rate, credit and gold price risks Taking into due consideration the nature of the ECBs activities, the Governing Council may establish a provision for foreign exchange rate, interest rate, credit and gold price risks in the balance sheet of the ECB. The Governing Council shall decide on the size and use of the provision on the basis of a reasoned estimate of the ECBs risk exposures. 2. Article 8 is amended as follows: (a) Paragraph 3 is replaced by the following: 3. No distinction shall be made between price and currency revaluation differences for gold, but a single gold revaluation difference shall be accounted for, based on the euro price per defined unit of weight of gold derived from the euro/US dollar exchange rate on the quarterly revaluation date. Revaluation shall take place on a currency-by-currency basis for foreign exchange, including on-balance-sheet and off-balance-sheet transactions, and on a code-by-code basis i.e. same ISIN number/type for securities, except for those securities included in the items Other financial assets  or Sundry , or securities held for monetary policy purposes, which shall be treated as separate holdings. (b) Paragraph 4 is replaced by the following: 4. Securities classified as held-to-maturity shall be treated as separate holdings, shall be valued at amortised costs and shall be subject to impairment. The same treatment shall apply to non-marketable securities. Securities classified as held-to-maturity may be sold before their maturity: (i) if the quantity sold is considered not significant in comparison with the total amount of the held-to-maturity securities portfolio; or (ii) if the securities are sold during the month of the maturity date; or (iii) under exceptional circumstances, such as a significant deterioration of the issuers creditworthiness, or following an explicit monetary policy decision of the Governing Council of the ECB. 3. Annexes I and III to Decision ECB/2006/17 are amended in accordance with the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 31 December 2009. Done at Frankfurt am Main, 14 December 2009. The President of the ECB Jean-Claude TRICHET (1) OJ L 175, 4.7.2009, p. 18. (2) OJ L 348, 11.12.2006, p. 38. ANNEX Annexes I and III to Decision ECB/2006/17 are amended as follows: 1. The tables enclosed in Annex I to Decision ECB/2006/17 are replaced by the following: ASSETS Balance sheet item Categorisation of contents of balance sheet items Valuation principle 1. Gold and gold receivables Physical gold, i.e. bars, coins, plates, nuggets, in storage or under way . Non-physical gold, such as balances in gold sight accounts (unallocated accounts), term deposits and claims to receive gold arising from the following transactions: (i) upgrading or downgrading transactions; and (ii) gold location or purity swaps where there is a difference of more than one business day between release and receipt Market value 2. Claims on non-euro area residents denominated in foreign currency Claims on counterparties resident outside the euro area including international and supranational institutions and central banks outside the euro area denominated in foreign currency 2.1. Receivables from the International Monetary Fund (IMF) (a) Drawing rights within the reserve tranche (net) National quota minus balances in euro at the disposal of the IMF. The No 2 account of the IMF (euro account for administrative expenses) may be included in this item or under the item Liabilities to non-euro area residents denominated in euro  (a) Drawing rights within the reserve tranche (net) Nominal value, translation at the foreign exchange market rate (b) Special drawing rights Holdings of special drawing rights (gross) (b) Special drawing rights Nominal value, translation at the foreign exchange market rate (c) Other claims General arrangements to borrow, loans under special borrowing arrangements, deposits within the framework of the Poverty Reduction and Growth Facility (c) Other claims Nominal value, translation at the foreign exchange market rate 2.2. Balances with banks and security investments, external loans and other external assets (a) Balances with banks outside the euro area other than those under asset item Other financial assets  Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions (a) Balances with banks outside the euro area Nominal value, translation at the foreign exchange market rate (b) Security investments outside the euro area other than those under asset item Other financial assets  Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by non-euro area residents (b)(i) Marketable securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (b)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (b)(iii) Non-marketable securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (b)(iv) Marketable equity instruments Market price and foreign exchange market rate (c) External loans (deposits) to non-euro area residents other than those under asset item Other financial assets  (c) External loans Deposits at nominal value, translated at the foreign exchange market rate (d) Other external assets Non-euro area banknotes and coins (d) Other external assets Nominal value, translation at the foreign exchange market rate 3. Claims on euro area residents denominated in foreign currency (a) Security investments inside the euro area other than those under asset item Other financial assets  Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by euro area residents (a)(i) Marketable securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (a)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (a)(iii) Non-marketable securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (a)(iv) Marketable equity instruments Market price and foreign exchange market rate (b) Other claims on euro area residents other than those under asset item Other financial assets  Loans, deposits, reverse repo transactions, sundry lending (b) Other claims Deposits and other lending at nominal value, translated at the foreign exchange market rate 4. Claims on non-euro area residents denominated in euro 4.1. Balances with banks, security investments and loans (a) Balances with banks outside the euro area other than those under asset item Other financial assets  Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of securities denominated in euro (a) Balances with banks outside the euro area Nominal value (b) Security investments outside the euro area other than those under asset item Other financial assets  Equity instruments, notes and bonds, bills, zero bonds, money market paper, all issued by non-euro area residents (b)(i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (b)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (b)(iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised (b)(iv) Marketable equity instruments Market price (c) Loans to non-euro area residents other than those under asset item Other financial assets  (c) Loans outside the euro area Deposits at nominal value (d) Securities issued by entities outside the euro area other than those under asset item Other financial assets  Securities issued by supranational or international organisations, e.g. the European Investment Bank, irrespective of their geographical location (d)(i) Marketable securities other than held-to-maturity Market price Premiums/discounts are amortised (d)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (d)(iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised 4.2. Claims arising from the credit facility under ERM II Lending according to the ERM II conditions Nominal value 5. Lending to euro area credit institutions related to monetary policy operations denominated in euro Items 5.1 to 5.5: transactions according to the respective monetary policy instruments described in Annex I to Guideline ECB/2000/7 of 31 August 2000 on monetary policy instruments and procedures of the Eurosystem (1) 5.1. Main refinancing operations Regular liquidity-providing reverse transactions with a weekly frequency and normally a maturity of one week Nominal value or repo cost 5.2. Longer-term refinancing operations Regular liquidity-providing reverse transactions with a monthly frequency and normally a maturity of three months Nominal value or repo cost 5.3. Fine-tuning reverse operations Reverse transactions, executed as ad hoc transactions for fine-tuning purposes Nominal value or repo cost 5.4. Structural reverse operations Reverse transactions adjusting the structural position of the Eurosystem vis-Ã -vis the financial sector Nominal value or repo cost 5.5. Marginal lending facility Overnight liquidity facility at a pre-specified interest rate against eligible assets (standing facility) Nominal value or repo cost 5.6. Credits related to margin calls Additional credit to credit institutions, arising from value increases of underlying assets regarding other credit to these credit institutions Nominal value or cost 6. Other claims on euro area credit institutions denominated in euro Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of security portfolios under the asset item Securities of euro area residents denominated in euro , including transactions resulting from the transformation of former foreign currency reserves of the euro area, and other claims. Correspondent accounts with non-domestic euro area credit institutions. Other claims and operations unrelated to monetary policy operations of the Eurosystem Nominal value or cost 7. Securities of euro area residents denominated in euro 7.1. Securities held for monetary policy purposes Securities issued in the euro area held for monetary policy purposes. ECB debt certificates purchased for fine-tuning purposes (i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised 7.2. Other securities Securities other than those under asset item 7.1 Securities held for monetary policy purposes  and under asset item 11.3 Other financial assets : notes and bonds, bills, zero bonds, money market paper held outright, including government securities stemming from before EMU, denominated in euro. Equity instruments (i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised (iv) Marketable equity instruments Market price 8. General government debt denominated in euro Claims on government stemming from before EMU (non-marketable securities, loans) Deposits/loans at nominal value, non-marketable securities at cost 9. Intra-Eurosystem claims 9.1. Claims related to promissory notes backing the issuance of ECB debt certificates Only an ECB balance sheet item Promissory notes issued by NCBs, due to the back-to-back agreement in connection with ECB debt certificates Nominal value 9.2. Claims related to the allocation of euro banknotes within the Eurosystem Claims related to the ECBs banknote issue, according to Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (2) Nominal value 9.3. Other claims within the Eurosystem (net) Net position of the following sub-items: (a) net claims arising from balances of TARGET2 accounts and correspondent accounts of NCBs, i.e. the net figure of claims and liabilities  see also liability item Other liabilities within the Eurosystem (net)  (a) Nominal value (b) other intra-Eurosystem claims denominated in euro that may arise, including the interim distribution of ECB seigniorage income to NCBs (b) Nominal value 10. Items in course of settlement Settlement account balances (claims), including the float of cheques in collection Nominal value 11. Other assets 11.1. Coins of euro area Euro coins Nominal value 11.2. Tangible and intangible fixed assets Land and buildings, furniture and equipment including computer equipment, software Cost less depreciation Depreciation is the systematic allocation of the depreciable amount of an asset over its useful life. The useful life is the period over which a fixed asset is expected to be available for use by the entity. Useful lives of individual material fixed assets may be reviewed on a systematic basis, if expectations differ from previous estimates. Major assets may comprise components with different useful lives. The lives of such components should be assessed individually. The cost of intangible assets includes the price for the acquisition of the intangible asset. Other direct or indirect costs are to be expensed Capitalisation of expenditure: limit based (below EUR 10 000 excluding VAT: no capitalisation) 11.3. Other financial assets  Participating interests and investments in subsidiaries, equities held for strategic/policy reasons  Securities including equities, and other financial instruments and balances including fixed-term deposits and current accounts held as an earmarked portfolio  Reverse repo transactions with credit institutions in connection with the management of securities portfolios under this item (a) Marketable equity instruments Market price (b) Participating interests and illiquid equity shares, and any other equity instruments held as permanent investments Cost subject to impairment (c) Investment in subsidiaries or significant interests Net asset value (d) Marketable securities other than held to maturity Market price Premiums/discounts are amortised (e) Marketable securities classified as held-to maturity or held as a permanent investment Cost subject to impairment Any premiums or discounts are amortised (f) Non-marketable securities Cost subject to impairment (g) Balances with banks and loans Nominal value, translated at the foreign exchange market rate if the balances/deposits are denominated in foreign currencies 11.4. Off-balance-sheet instruments revaluation differences Valuation results of foreign exchange forwards, foreign exchange swaps, interest rate swaps, forward rate agreements, forward transactions in securities, foreign exchange spot transactions from trade date to settlement date Net position between forward and spot, at the foreign exchange market rate 11.5. Accruals and prepaid expenditure Income not due in, but assignable to the reported period. Prepaid expenditure and accrued interest paid (i.e. accrued interest purchased with a security) Nominal value, foreign exchange translated at market rate 11.6. Sundry (a) Advances, loans and other minor items. Loans on a trust basis (a) Nominal value or cost (b) Investments related to customer gold deposits (b) Market value (c) Net pension assets (c) As per Article 22(3) (d) Outstanding claims arising from the default of Eurosystem counterparties in the context of Eurosystem credit operations (d) Nominal/recoverable value (before/after settlement of losses) (e) Assets or claims (vis-Ã -vis third parties) appropriated and/or acquired in the context of the realisation of collateral submitted by Eurosystem counterparties in default (e) Cost (converted at the foreign exchange market rate at the time of the acquisition if financial assets are denominated in foreign currencies) 12. Loss for the year Nominal value LIABILITIES Balance sheet item Categorisation of contents of balance sheet items Valuation principle 1. Banknotes in circulation Euro banknotes issued by the ECB, according to Decision ECB/2001/15 Nominal value 2. Liabilities to euro area credit institutions related to monetary policy operations denominated in euro Items 2.1, 2.2, 2.3 and 2.5: deposits in euro as described in Annex I to Guideline ECB/2000/7 2.1. Current accounts (covering the minimum reserve system) Euro accounts of credit institutions that are included in the list of financial institutions subject to minimum reserves according to the Statute. This item contains primarily accounts used in order to hold minimum reserves Nominal value 2.2. Deposit facility Overnight deposits at a pre-specified interest rate (standing facility) Nominal value 2.3. Fixed-term deposits Collection for liquidity absorption purposes owing to fine-tuning operations Nominal value 2.4. Fine-tuning reverse operations Monetary policy-related transactions with the aim of liquidity absorption Nominal value or repo cost 2.5. Deposits related to margin calls Deposits of credit institutions, arising from value decreases of underlying assets regarding credits to these credit institutions Nominal value 3. Other liabilities to euro area credit institutions denominated in euro Repo transactions in connection with simultaneous reverse repo transactions for the management of securities portfolios under asset item Securities of euro area residents denominated in euro . Other operations unrelated to Eurosystem monetary policy operations. No current accounts of credit institutions Nominal value or repo cost 4. ECB debt certificates issued Only an ECB balance sheet item. Debt certificates as described in Annex I to Guideline ECB/2000/7. Discount paper, issued with the aim of liquidity absorption Nominal value 5. Liabilities to other euro area residents denominated in euro 5.1. General government Current accounts, fixed-term deposits, deposits repayable on demand Nominal value 5.2. Other liabilities Current accounts of staff, companies and clients including financial institutions listed as exempt from the obligation to hold minimum reserves  see liability item 2.1, etc.; fixed-term deposits, deposits repayable on demand Nominal value 6. Liabilities to non-euro area residents denominated in euro Current accounts, fixed-term deposits, deposits repayable on demand including accounts held for payment purposes and accounts held for reserve management purposes: of other banks, central banks, international/supranational institutions including the European Commission; current accounts of other depositors. Repo transactions in connection with simultaneous reverse repo transactions for the management of securities denominated in euro. Balances of TARGET2 accounts of central banks of Member States that have not adopted the euro Nominal value or repo cost 7. Liabilities to euro area residents denominated in foreign currency Current accounts. Liabilities under repo transactions; usually investment transactions using foreign currency assets or gold Nominal value, translation at year-end foreign exchange market rate 8. Liabilities to non-euro area residents denominated in foreign currency 8.1. Deposits, balances and other liabilities Current accounts. Liabilities under repo transactions; usually investment transactions using foreign currency assets or gold Nominal value, translation at the year-end foreign exchange market rate 8.2. Liabilities arising from the credit facility under ERM II Borrowing according to the ERM II conditions Nominal value, translation at the year-end foreign exchange market rate 9. Counterpart of special drawing rights allocated by the IMF SDR-denominated item which shows the amount of SDRs that were originally allocated to the respective country/NCB Nominal value, translation at the year-end foreign exchange market rate 10. Intra-Eurosystem liabilities 10.1. Liabilities equivalent to the transfer of foreign reserves ECB balance sheet item, denominated in euro Nominal value 10.2. Other liabilities within the Eurosystem (net) Net position of the following sub-items: (a) net liabilities arising from balances of TARGET2 accounts and correspondent accounts of NCBs i.e. the net figure of claims and liabilities -see also asset item Other claims within the Eurosystem (net)  (a) Nominal value (b) other intra-Eurosystem liabilities denominated in euro that may arise, including the interim distribution of ECB income on euro banknotes to NCBs (b) Nominal value 11. Items in course of settlement Settlement account balances (liabilities), including the float of giro transfers Nominal value 12. Other liabilities 12.1. Off-balance sheet instruments revaluation differences Valuation results of foreign exchange forwards, foreign exchange swaps, interest rate swaps, forward rate agreements, forward transactions in securities, foreign exchange spot transactions from trade date to settlement date Net position between forward and spot, at the foreign exchange market rate 12.2. Accruals and income collected in advance Expenditure falling due in a future period but relating to the reporting period. Income received in the reported period but relating to a future period Nominal value, foreign exchange translated at market rate 12.3. Sundry (a) Taxation suspense accounts. Foreign currency credit or guarantee cover accounts. Repo transactions with credit institutions in connection with simultaneous reverse repo transactions for the management of securities portfolios under asset item Other financial assets . Compulsory deposits other than reserve deposits. Other minor items. Liabilities on a trust basis (a) Nominal value or (repo) cost (b) Customer gold deposits (b) Market value (c) Net pension liabilities (c) As per Article 22(3) 13. Provisions (a) For foreign exchange rate, interest rate, credit and gold price risks, and for other purposes e.g. expected future expenses and contributions according to Article 49.2 of the Statute with respect to central banks of Member States whose derogations have been abrogated (a) Cost/nominal value (b) For counterparty risks arising from monetary policy operations (b) Nominal value 14. Revaluation accounts (a) Revaluation accounts related to price movements for gold, for every type of euro-denominated securities, for every type of foreign currency-denominated securities, for options; market valuation differences related to interest rate risk derivatives; revaluation accounts related to foreign exchange rate movements for every currency net position held, including foreign exchange swaps/forwards and SDRs (b) Special revaluation accounts stemming from contributions according to Article 49.2 of the Statute with respect to central banks of Member States whose derogations have been abrogated  see Article 11(2) Revaluation difference between average cost and market value, foreign exchange translated at market rate 15. Capital and reserves 15.1. Capital Paid-up capital Nominal value 15.2. Reserves Legal reserves, according to Article 33 of the Statute and contributions according to Article 49.2 of the Statute with respect to central banks of Member States whose derogations have been abrogated Nominal value 16. Profit for the year Nominal value 2. Annex III is replaced by the following: ANNEX III PUBLISHED PROFIT AND LOSS ACCOUNT OF THE ECB (EUR million) Profit and loss account for the year ending 31 December ¦ Reporting year Previous year 1.1.1. Interest income on foreign reserve assets 1.1.2. Interest income arising from the allocation of euro banknotes within the Eurosystem 1.1.3. Other interest income 1.1. Interest income 1.2.1. Remuneration of NCBs' claims in respect of foreign reserves transferred 1.2.2. Other interest expense 1.2. Interest expense 1. Net interest income 2.1. Realised gains/losses arising from financial operations 2.2. Write-downs on financial assets and positions 2.3. Transfer to/from provisions for foreign exchange rate, interest rate, credit and gold price risks 2. Net result of financial operations, write downs and risk provisions 3.1. Fees and commissions income 3.2. Fees and commissions expense 3. Net income/expense from fees and commissions (4) 4. Income from equity shares and participating interests 5. Other income Total net income 6. Staff costs (5) 7. Administrative expenses (5) 8. Depreciation of tangible and intangible fixed assets 9. Banknote production services (6) 10. Other expenses (Loss)/profit for the year (1) OJ L 310, 11.12.2000, p. 1. (2) OJ L 337, 20.12.2001, p. 52. (3) The ECB may alternatively publish exact euro amounts, or amounts rounded in a different manner. (4) The breakdown between income and expense may alternatively be provided in the explanatory notes to the annual accounts. (5) Including administrative provisions. (6) This item is used in case of outsourced banknote production (for the cost of the services provided by external companies in charge of the production of banknotes on behalf of the central banks). It is recommended that the costs incurred in connection with the issue of euro banknotes should be taken to the profit and loss account as they are invoiced or otherwise incurred, see also Guideline ECB/2006/16.